DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuya (US 2007/0144802).
Regarding Claim 1:
Tsuya teaches a saddle riding vehicle (1), in which an air cleaner box (37D) is disposed above an engine (30) at a front portion of a vehicle body (Fig 
	Regarding Claim 2:
Tsuya teaches the intake duct includes a first intake duct (38b) and a second intake duct (38a), the first intake duct being connected to the front end portion of the body frame, the second intake duct connecting the body frame and the air cleaner box to each other, and the branching portion is arranged in the second intake duct (Fig 2).
	Regarding Claim 3:
Tsuya teaches the branching portion is formed at an upper portion (Fig 2) of the second intake duct, an opening portion (37d) is formed in the inner surface of the second intake duct, the branching portion being provided with the opening portion, and the opening portion is directed vehicle forward (Fig 2).
Regarding Claim 4:
Tsuya teaches the branching passage includes a vehicle width direction extension portion (along path “b” connecting to 3a) directed to the vehicle width direction along a front portion of the electric component, and the branching passage includes a plurality of air exhaust holes (17a) in the vehicle width direction extension portion.
	Regarding Claim 5:
Tsuya teaches an engage portion (37e) engaging with the electric component is provided at an end portion of the branching passage.
	Regarding Claim 6:
Tsuya teaches the branching passage includes a discharge port connection portion (17a) fitted into a discharge port that is formed in the branching portion so as to extend in the vehicle width direction, and the engage portion clamps and supports a front-rear protrusion portion in the vehicle width direction, the front-rear protrusion portion being arranged in the electric component so as to protrude in the vehicle longitudinal direction.
	Regarding Claim 7:
Tsuya teaches the branching passage extends obliquely upward to a side from the branching portion arranged at the center portion in the vehicle width direction, the branching passage further extends vehicle rearward on the inner side in the vehicle width direction of a side edge of the air cleaner box along the side edge in a plan view, and the branching passage further curvingly extends inward in the vehicle width direction and reaches the front of the electric component (Fig 2, the path of B and “b”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747